Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20 Page 1.f 12

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT
. |

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     

 

bemttus kiifeys

oom of ‘Plaine (Inmate Number)

 

Kichord LENS) Sames: Tees; '
(Address)

(2) Saray] CoRKER. Lyle Excite)

(Name of Plaintiff). A (InmateNumber) ee
Ca EPLy Loy (Case Number)

(Address)

 

(Each named party must be numbered,
and all names must be printed or typed)

VS. : CIVIL COMPLAINT

 

 
 

ov Ted Ratan}, Tad fiche Si Hash sn fitSBUR PA
3) It Pasi, hutch A) Sel! : May 0 eet

(Names of Defendants) )

PER Y\\A /

(Each named party must be numbered, : sebuTy CLERK
and all names must be printed or typed)

TO BE FILED UNDER: Koos § 1983 - STATE OFFICIALS
28 U.S.C. § 1331 - FEDERAL OFFICIALS

 

PREVIOUS LAWSUITS

— po —-—-
.

A. Ifyou have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

NIB-

 

 

 

 
IV.

QO

 

Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20 Page 2 of 12

EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? Y Yes No

B. Have you fully’exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. If your answer to “B” is Yes:

1. What steps did you take? File Lope S

 

2. What was the result? f) emijed

ST

 

 

 

 

  
 
 

 

D. If your answer to “B” is No, explain why not:
DEFENDANTS
(1) Name of first defendant: en Digd
Employed as ly if Vt hleeR. a SCF= (GIP Bill

Mailing address: 2522 4 OW Enki Carl til, fet LHL
(2) Name of second defendant: hauibel PLY 4
Employed as Lek pf Pw | a. pie Half

 
 
  

 

 

Mailing address: tae Fz Ve dope Ee xed, Ze oy, ony dy LY . FZ Lif

(List any additional defendants, their employfent, and address& on extra sheets if necessary)

STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including

dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
xtra sheets if necessary.)

1, See MbMeacbment-

 

 
 

 

Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20 Page 3 of 12

 

 

 

 

 

 

 

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.) .

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:20-cv-00762-MEM-DB Document 1 Filed 05/11/20 Page 4 of 12

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this _ 3S day of Lhes/, , 20 KH.

 
  

Coa abo, Ke he ars
Tezpid. Sons. )  Dewayl hal sd’)
Dryberiyyeh Meee ee
 

Case 3:20-cv-00762-MEM-DB Document 1 Filed 05/11/20 . Page 5jof 12

ROBERT JONES, WILLIAM WALKER, DEMETRIUS BAILEY,
RICHARD DENNIS, slams THNES
Lo RRLAGRINEK Dy, vile bo clea ,

  

V. a PLAINTIFFS

JEN DIGBY, LAUREL HARRY, KEITH CARBERRY, JODY FAGNANI,

TABB BICKELL, lend. feist S st jena . : |

DEFENDANTS

-COMPLAINT

AND NOW, this’ ____ day of 7 ,2020, comes Plaintiffs, Pro Se and respectfully states the

following:

‘1. ) PLAINTIFFS ARE ADULT INDIVIDUALS WHO RESIDES AT SCI- ‘CAMP HILL, 2500 LISBURN ROAD, CAMP
HILL, PA. 17001.

2.) DEFENDANTS ARE PRISON OFFICIALS IN SCI-CAMP HILL, 2500 LISBURN ROAD, CAMP HILL, PA. 17001,
AND RESPONSIBLE FOR VIOLATING PA. CONST. ART 1 §7,8,9,11,13, 20, 26, AND U.S.-CONST. 1ST, 8TH,
14TH AMENDMENT RIGHTS.

3.) DEFENDANTS ARE BEING SUED FOR CONCURRENT, WANTON, CRUEL INFLICTION OF PAIN AND
MALICIOUSLY AND SADISTICALLY FOR THE VERY PURPOSE OF CAUSING HARM, AS OFFICIALS WHO'S
SOLE RESPONSIBILITY FOR DENYING ACCESS TO COURTS OUT OF RETALIATION, EXTORTION, OFFICIAL
OPPRESSION, WILLFUL MISCONDUCT, ETHIC INTIMIDATION, DENIAL OF CONTACT VISITS, DENIAL OF
LIFERS ORGANIZATION UNDER FOURTHTEEN AMENDMENT EQUAL PROTECTION RIGHTS, DESTRUCTION
OF PROPERTY, ETC... AND ARBITRARY ABUSING THEIR OWN POLICIES AND PROCEDURALS, REQUEST
FOR INJUNCTION AND DECLARATORY RELIEF. | :

STATEMENT OF CLAIMS) |

1.) Defendant Laurel Harry is denying all LIFERS in SCI-CAMP HILL the right to form a LIFERS
 

' Case-3:20-cv-00762-MEM-DB Document 1. Filed 05/11/20 Page 6 of 12

ORGANIZATION due to racial discrimination, equal protection rights as similarly situated inmates in scl- .
DALLAS and SCI-PHOENIX to tackle the mistreatment and abuse and inadequate mental health
treatment in SCI-CAMP HILL.

2.) On November ,2019, and in December ,2019, plaintiff Dennis requested a transfer based on
being a custody Level 2 (incentive base transfer), which was put together by counselor Arnold and
approved by staff at SCI-CAMP HILL as | was told before Counselor Arnold left for medical leave. |

3.) On December ,2019, Unit Manager Digby and Counselor Fagnani did a DC-46 VOTE SHEET for |
plaintiff Dennis's transfer and denied the transfer out of retaliation for my mother complaining about
their unprofessional conduct to transfer her son close to home when plaintiff Dennis meet tthe criteria
for incedntive base transfers according to policy 11.

4.) On | was,denied my R- CODE outside clearance by Defendant Digby o out of
retaliation for complaining about the C/O in R&D PROPERTY ROOM using abusive language against me

in which defendant Digby use the same language to kick me out of her office for exercising my
|

constitutional right.
Co

5.) On or around 2018, Defendant Tabb Bickell suspended plaintiff Bailey's "contact visits" out of
retaliation for Bailey filing a lawsuit civil action No. 3:18-cv-1437 against staff at SCI-RETREAT and SCI-
DALLAS, based on a inaccurate NARK 11 TEST and. the Hearing Examiner not sending the false positive.

~ test to'a outside Labortary, where on-line information states that NARK 11 TESTS show 87% false |

positive results.

6.) Defendants Bickell, Harry, Carberry, Digby, Fagnani denying me my Equal Protection Right as

similarly situated prisoners receiving "contact visits" out of retaliation for winning a lawsuit against

prison officials CIVIL ACTION :3:14-cv-1776, is causing plaintiff Bailey psychology harm where he has
- suicide tendencies disturbing my mental stabilty.

7.) Defendants intentionally are using their jobs as a weapon to illegally abuse their power by violating -
PA. CRIME CODES 18 Pa. C.S. §5301; 42 Pa. C.S, §8550; 18 Pa. C.S. SATO) A710, QA) AYO /f by.
denying plaintiff Dennis his transfer out of retaliation and denying plaintiff Bailey his contact visits for

filing lawsuits against prison officials and plaintiffs their equal protection right to form a LIFERS
ORGANIZATION.

5) Defendants Biekell Hywel Carberry diaby> Foarlanth seish sf ferRe
Woleti the boc. Cede oF Eines PODS B OMLM(3) (1) Ch).
we 4) (an (a) (29) (36) (31) (82) anal their Cede OF Conduct

) Detenoliat's mtentonal retalatina aden Pluthe Be
exéercisind their Con'sttwtenval Right 6 Cention asuult He.
Defendants wRen4 AoW as,

”
' y . Case 3:20-cv-00762-MEM-DB Document 4 Filed 05/11/20 Page 7 of 12) .

Ie ON 4-5- Ih) Fi Pawcift whl Kee t led GRIENGNCE # ara OSe uf.
ct 0 and Uvit ManlaeR allovied his property 4 become token Gnd
Stolen, Fil BPeeals Newteal,

We? ON de 18-80) P Plant? Denes s filed! 4 neronice* (60697 obea”
_ Sew Denwd trieewhye Bose 2 TransieR fb Lael A PRISONERS
fut fh A) RePeals Deed
12) Phandiffe weebal ly Wy made Cont Phnifs tb betel? bere bull
he fi] top) Dreaw I7arion w lim Diadys he Sy pho GRU and
RePeativ bein Ti fold S: 2 wi)] Wor allow P hows phe to Sub} @ L/#RS
DraanZahon thet hewetits the inishhattental”s g Comahienir/ one!
—betsie bt Fe wests Deed,

13) beténdanits Yopey ) baby) St fi, i) RE. a Gq cise) W
cara Thiet? BY Deception sn vioke fon ot 18 FCS, F F492

ail oun PRisen Guakds to Sfial inmates PRPERN o
: and tolsiFinig scuntenrs WIS Hb CoveR—tjf #Ee oS fay Wb ee

Kip Detenclane- Sf VerRe Conny tin OFela/ 6 ,
7 chal OPPS Seyi); Ww)
Cont cf ) Hagas. SSmanr) EA wie IN Amiga LIN | bytal ssid lf
: Te amPering with oR Fodetcatina Phy sieal Fyidenee5 Torb#in§ WA tublve
. Re kisrds OR Tnttametond Oub OF Ketaludion Bre Plu He PORN
Thein Rial Mahe Te Com Plain Bad, Eee py Rotectoyy/ Claw St To Hae

|@ tess 7 Phowe Calls d ike. TReik Bleck Woe hers hai Lopes bud
1Ob 3

1 befenaln! Mrs faces with lop thre Hy ‘bd osans Pa

So Sell ttt of ker lezay #5 Phuwihtts l 4 ; :
Viola Pay of nei Fost dotsedn ai ; tnt d hew' Wes 1S

18) ON 8-17-2by Plu Boyle/ Hed ttevante |
fi babe VA
s eN4 Ollowed “contact isis? eur oP whliten | 3 ast

Suits AY Federal Court Civi/ ein Ne 3 (H¢-CV-1TBS By 1 8-CV-
Ail feb als Dew TB) 3. )8CV-H98)

 

i
to
Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20. Page 8 of 12

|
IT) F Lunt ff Bailey ley Requested! RELA ti De-Pim $12); 7
hale his Contact wists Reanstotect dit to @ Jalal: DIVA
| fal alse | PosHive Nark i yest and Was fold by Coin SER leaned!
that 5) she wil do a Vote Sheés Neu so

A bal 3- f0- Ab) Nefenelant Foaneny| sliniche/, ee Lometiinl of lt yo

Character 4atol Slander my tis amily’ SY Sh, M3 ) You etied YouiR
case and SoP nalind-tamnl! bRWAS Aeuas IN Camp tl) se Yell do WoT

haut Wy Netey 20 Stetrel Dust Got eRe an (bra,

In bef f2ndant Foanan] Made MESE, S/analeping tbemenh out of
OF R Reta lation! £oR Baal e cefina fawsutt Cit! action Nor 3i/¥- C=
{Tb,

207) dnl 3-iI-90s Bale! Aled amevence® "8376 Chsll Lelemaif iN

and Sth eRING Bail ely Chopackee out ot Bizfa/; wit: Ai) PP pegs
NIE i

MD Plamitf B. wiley és bew4 dened Ihe Hol bal Ke shen 4
Ps Yeholeanst Howell Shel) wheal he Com Phiniea A +e fee po IS

Ment Sha lay 1s Aen) chsfursed bien tb Litanclans dain

pi i” contact UIs Sit: 5S with nis fonnh y

: a) Netenclantls: Bickel } YapRy’ 5 Shell my aly aN! NC. LanyeRs C ‘co
Hing False Peetenses that Seba lowsint Hof fe woul fe
foe! 5feR close. to Lai to have eontick wsils was 4 heal lj-

Zh acti oT
52,) De rclant Shell stated 5 7AOIR Is wothn psc hay c aon

i! hen Bailal fs Showin SIONS of Sw cele die 4 Wot Stepv9
nS family 15 Wolston of Seereus neytel beo/> PEA WEM

:
24) ON 1-30, Barley fed Iieane# ¢5539) Obst Beng denral
"ere ial HAT Thea iment ae te contact usib BEING SF shat ) )
ais DEN eA

   

  
Case 3:20-cv-00762-MEM-DB Document 1 Filed 05/11/20 Page 9 of 12

25.) Detendants Nwbys Sk Reere aera Balol brs Fayal’ fro-
tection Risht to Send Nis Seite ment money home vo his Bunt
Denise Bale) whe 15 on his vistin Ist voles his Eeue/ fro-
tection GS Similorly Stunted Peisewees IN SCE CaP Hh
ue

at) Detardlants Djahl Sj Peete» tane/ 1S commrtiy Teel Sy
Anyi tp Vitek) contRo} Bailes Settlentent: out of Rail fool
toi alii) lowsuits anal Nor fo Mowing Sotens ep i bce sen anh /
denna him bis Eauel Protection! Kigds 7, cba eb his Cutie!
ConViction + Sentence whe nebys te Pay 62 deceiminT&
ah) Onl Bitty Bailey hiked snevance™® esd) aaa? Ont Manion
Ten Dey! depyin’ him ins. Eaual Protectan Rake fe Send nupey
ome To Ns tannly te eNallenge his CBminal! eon Wictont's, PI
Hepeals Denied,

25) Defendants Hares Cordoreyy Diy’ Beayina Pls if There Fanul
Frsitchon Right Te Foam & Lites Orempdation Lake Priseniaes Zyl.
SCE Dallas, Sc Phoenty Niwlates Thee fast) Fenethteen Prswabneats.
34) Defemndlants Haary > Diady Fagen Denying Plant Leavis.
His Level A Tnoeative Base Then ste Out OF Retaliation be Gmflow'-
IW Phot Prison Stal? Unprotessional Conduct Mricl HS Went Con
— Plawin§ Vielatts His Fiest Amendinents be Denying Hs K- Coxe:
301) Detonblant 5. ickell SusPenael Baileys Contact Visits byt oF Rofs/-
lation FoR Flv Lawsuits Faanst Pes ofFemls Voletes As

 

 

\

hast Ameniimenty Peurdhreen mend nent: |
al.) D etendlant S$ Bickelh Hare Shell) Diaby) St. Perper Hist enon).
Carheney Comotin’a Niolatons oF PP Ceime Cocles but oF Rea/iatenl

FoR Plaintirtts ComPlanina Adust LES OR4uriitetiony \isyi5y Proper?)
TRonster nd BR Bercisn There Constitutional Rakts Volates Te

ISy oy Ht Amendments:

|

 

  

  
Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20 Page 10 of 12

34,) 2%) Détencants Bickells Hore) Cophereyy Diaby) Fann) Nosy } Sj el)

<f Rerre Nuolatina Doe. Coole bE Conduct & FANS Valote Pats
[Sty ccthy 144 Omenclment5;

Sh gihy fyi ferendnents Se
Corn Pen Safory Nanlaaes ° #100) lob Fron Fach Dedede
Punith WE Dantedes I Aas 07000 Feat, Coch tnd en? NT 4

Decloratey Five! Thiuwet ive Bele
Ail other Belief The Coukt §

|
‘
|

DATE! :

Dazeh 22 »2a0

 

aa) Detenolants lopeyy Condones Drthy Foomah Hush SE Perce Za f
| Consp Racy Te Cover-Up Compa Latts tnd Seals PROPER ey Vales

 

- Loeb Eada ena

 

Rahat omen PERO

Richaocl Domin, $2998.

Aamo. lw) CK HAS
; rool Sandon. CE SEY

 

Deanne Helo Lat [SP

Comorens Prttel KEZET

 

 

 

 

 

 

y , f

i. Ai. yi aa
Case 3:20-cv-00762-MEM-DB Document1 Filed 05/11/20 Page 11 of 12

|

. A a, , .
3H) Detendants Bickel Hawes Cordenwys Hersty Diaby) Sf fewnbs
Shell Hos Net Been Fellows Plaw'til¥S Eauel Protection hiahts BY NoT
fittind Ladders Zolside. The Czils fo8 ToP Bunk’ Prisoners who
Pee. Chimbnlie JamPind Down WWistinS Theik kelees fel AWkés
Cais Seiere Poin To Limes, ) ¥
35) ON OR aRound $-10- ab) F. lant tle Lovett wRelk 9Rielance™ 919-
436 about Not hevind haddlers side the Cells ike offer Jails
4D chim’ & jumP dkom the top bunks but Ail Apdeals beniéd:

3b) ON 8-49-40) F. lait tid } Corder VER balfy/ Com Plapled 7 Unit
Monader Digs) abet Not havin Ladders tw the Cells anal wR
TERING with hinv by Not Gllewin’ other sto? mem dees tured! hint teR
@ toh as she IS doin this out of Rekehotien! Pek ConPlenlin§
Gheut her uni PRoreSenlal Conduct due 7o She Thilks She oboe
law as this 18 deiv/4 also done Fe Plants Dennis; Bale) Feu
37) ON 3-3-0) Prison! Guorcls went ite Flamthh®? Gonchiees Calf
aNd Conclucted a cell search and without Provekia Hem Fese Sunk
Stole and destroyed; U)) New alistal antenna # Jo 1S 8) O) Kl 9*A.9 Ty
(/) Dover SeaP "3138) U) Meulitrotash %2.00 anld ail of Ais happen on
dnl Shith aRounel 7:00 Pri.
38) On 3-9-40) Plawthtt Gordver tled apievonce* ses409 oda’ his
Stolen /destroved Profert¥ and Pil Ppfeals Rented
ah) t lanthtts stete that the. continue “cellu ol JOING- ON 1
SCE LamP Hill Colekin®- uP comPlontts tiled adanst em cut of
Retaliation! 18 Causind Psycheleaical anal Physical poem and Epf-
ofional olistress.
ND) PF, Louth fs. stile thet any of WS wh Chorllendes Dehenolort? Nyadys
cutter 4Y fil 4rieNantces SINS heRy she th Tals but oP
| Retalutien informs otter Soff mem beRS Oo not hige us #e Jods;

a

   
  
  
 

7 ZF UPR Pome 1 Filed 05/11/20 Page 12 of 12
asep Liskin’ Poe

Mili, [a (70

   

 

 

ae

alates
aes

Beet wre epderainsisin Hewes oe Made ay

 
